Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Objections and Rejections
1.	Claims 63, 66, 68, 71, 72, 73, 79, 81, 83, 85, 87-88 and newly added claims 89-92 are pending.  Claim 88 is previously withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions and are thus excluded from the present examination.  Claims 1-62,64, 65, 67, 69, 70, 74-78, 80, 82, 84 and 86 are cancelled.  Newly added claims 89-92 fall within the scope of the elected invention, and are thus included in the present examination.  The restriction was made Final in the papers mailed September 23, 2020.  Accordingly, claims 63-66, 68, 71-73, 79, 81, 83, 85, 87 and newly added claims 89-92 in conjunction with SEQ ID NOs: 3-6 are examined on merits in the present Office action.  
2.	Objection to claims 63, 79, 81, 83, 85 and 87 is withdrawn in light of claim amendments and upon further consideration.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Rejection of claim 87 under 35 U.S.C. 112(b), as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of claim amendments and upon further consideration.
5.	Rejection of claims 63, 66, 71, 79, 81, 83, 85 and 87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement is withdrawn in light of claim amendments and upon further consideration.
6.	Rejection of claims 63, 66, 71 and 87 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Roscoe et al. (FEBS Letters., 492:107-111; 2001) is withdrawn in light of claim amendments and upon further consideration.

8.	Rejection of claims 63, 66, 79, 81, 85 and 87 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Belide et al. (Frontiers in Plant Science, 3, pages 1-6; July 2012) is withdrawn in light of claim amendments and upon further consideration.
9.	Rejection of claims 63, 66, 71, 79, 81, 83, 85 and 87 under 35 U.S.C. 103 as being unpatentable over Roscoe et al. (FEBS Letters., 492:107-111; 2001), Puttick et al. (WO 2013/112578; Published August 1, 2013) and Belide et al. (Frontiers in Plant Science, 3, pages 1-6; July 2012), and further in view of Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013) is withdrawn in light of claim amendments and upon further consideration.
Information Disclosure Statement

10. 	An initialed and dated copy of Applicant’s IDS form 1449 filed 01/20/2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
11.	Claims 63, 66, 68, 71-73, 79, 81, 83, 85 and 87 remain, and newly added claims 89-92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for the reasons of record stated in the Office action mailed September 23, 2020.  
	Applicant traverses the rejection in the papers filed January 20, 2021.

	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	Contrary to Applicant’s arguments, the amended claims do not recite how pennycress plant and seeds derived thereof as claimed was obtained.
	Applicant’s attention is drawn to MPEP 2145 [R-08.2012] VI which says:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").”
 	It is thus maintained that claims read on a naturally occurring oilseed plant, or plant seed derived thereof, which naturally comprises naturally occurring mutations (e.g. deletions, substitutions, inversions, additions etc.) in naturally occurring FAE1 genes, wherein said naturally occurring mutations can be in the naturally occurring sequence of SEQ ID NO: 3 or SEQ ID NO: 5 which is also a naturally occurring in oilseed plant Pennycress.  Given SEQ ID NO: 3 and SEQ ID NO: 4 mutant coding sequences would naturally produce truncated proteins SEQ ID NO: 4 and SEQ ID NO: 6, respectively and 
Thus it is maintained that the claimed product has the same characteristics as those found naturally within a naturally occurring plant seed (e.g. Pennycress, seed) or as cellular precursors thereof and therefore does not constitute patentable product.  The instantly claimed invention reads on product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, it is maintained that instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
12-A.	Claims 63, 66, 71, 72, 79, 81, 83, 85 and 87 remain, and newly added claims 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Roscoe et al. (FEBS Letters., 492:107-111;  for the reasons of record stated in the Office action mailed September 23, 2020.  
	Roscoe et al. teach an oilseed mutant or variant plant (rapeseed) lines having mutations (encompassed by the recitation “loss-of-function modification”) in the fatty acid elongation 1 (FAE1) gene coding sequence, resulting in a loss of β-ketoacyl-CoA synthase activity, and which resulted in low erucic acid in the mutant plant.  The loss of β-ketoacyl-CoA synthase activity implies loss of function modification compared to wild-type plant. The  mutant or variant plant lines exhibited less than 1% erucic acid.  The recitations “less than about 5%” in claim 63 and “less than about 2%” in claim 66 read on “less than 1%” as taught by Roscoe et al. Furthermore, Roscoe et al. also teach that mutant or variant plant lines produced truncated protein from said FAE1 mutant gene.  The reference further teach that wild type oilseed rape contains high portion of erucic acid content which raises concerns over the nutritional safety, and thus makes it a poor choice for using it as an industrial feedstock.  In light of these concerns, Roscoe et al. suggests that there is need to produce mutant varieties of oilseed rape having low erucic content and high oleic acid levels.  See in particular, abstract; introduction, paragraph bridging left and right column of page 107; materials and methods, pages 107-108; results, pages 107-110, Figures 1-4; Table 1; discussion, pages 110-111.
	Puttick et al. teach oilseed plant and seed derived thereof (Camelina sativa plants) transformed with FAE1 amiRNA construct to knockout FAE1 gene expression and its encoded FAE1 protein.  The transgenic plants (seeds) exhibited about 30% increase in the levels of oleic acid (18:1 Δ9), about 34% increase in linoleic acid (18:2 Δ9, 12), and about 27% increase in linolenic 
	Belide et al. teach oilseed plant and seed derived thereof (Arabidopsis plants) transformed with FAE1 amiRNA construct to knockout FAE1 gene expression and its encoded FAE1 protein.  The transgenic plants (seeds) exhibited less than 2% eicosenoic acid (20:1) and less than 2% or 5% of erucic acid (22:1) as compared to control.  The transgenic plants (seeds) also exhibited about 30% increase in the levels of oleic acid (18:1 Δ9), and about 40% increase in linolenic acid (18:3) as compared to control.  The reference further teaches that using amiRNA approach expression of FAE1 gene expression can be efficiently downregulated or inhibited to modulate levels of eicosenoic acid (20:1), erucic acid (22:1), oleic acid (18:1 Δ9), and linolenic acid (18:3).  See in particular, abstract, page 1; table 2; figures 1, 2; results and discussion, pages 3-5. 
Xi et al. teach using RNA-guided genome editing using CRISPR/Cas based system in targeting an endogenous plant gene to suppress or eliminate its expression in plant cells.  The reference clearly suggests the advantages and precision of using CRISPR/Cas based system of targeting endogenous plant genes from diverse plant species to eliminate or suppress expression of said targeted endogenous gene.  Xi et al. further teach that CRISPR-cas system can be used as an efficient and powerful tool for gene editing and precise genome editing in plants by using multiple guided RNAs (gRNAs) with a 20-22 nt region designed to pair with distinct genomic sites which are followed by the protospacer-adjacent motif (PAM).  Xi et al. clearly suggest that using multiple guided RNAs (gRNAs) to achieve multiple edits within the targeted endogenous gene of the plant 
Roscoe et al., Puttick et al., Belide et al. or Xi et al. do not teach oilseed pennycress plant with low erucic acid due to a loss of function modification in an endogenous FAE1 gene coding sequence.
Sedbrook et al. teach that pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season.  Sedbrook et al. further teach that pennycress can have triple-use in seed oil/meal/cover crop owing to its possible use as a biofuels feedstock and seed meal source along with controlling soil erosion and role in pest suppression due to glucosinolate-derived compounds in pennycress tissues.
Sedbrook et al. also teach that pennycress has high level of erucic acid (22:1), a long chain hydrocarbon that confers poor cold flow properties to biodiesel (a biofuel) and FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties) resulting in high oleic acid.  The reference further teach that loss-of-function mutations in FAE1 can be efficiently achieved by targeted genome editing technique using CRIPR/Cas9 system DNA constructs which are designed to contain short guide RNAs that will complementarily bind to the FAE1 gene sequence to be targeted.  See in particular, abstract, page 123; introduction, Figure 1 page 124; page 125, Figure 2; page 128; page 129-130.
Claver et al. teach oilseed pennycress plant FAE1 gene coding sequence having 100% identity to instant SEQ ID NO: 1 and encoding a FAE1 protein having 100% amino acid sequence identity to instant wild-type oilseed pennycress plant FAE1 protein as set forth in instant SEQ ID NO: 2.  
Given (i) Roscoe et al. teach that mutations in endogenous FAE1 gene coding sequence results in loss of FAE1 protein activity which results in significant drop in erucic acid (22:1); (ii) 
It would have been prima facie obvious, and within the scope of an ordinary skill in the art before the effective filing date of the claimed invention to choose from a finite number of predictable variants (techniques available for suppressing or eliminating endogenous gene expression) including highly efficient and precise CRISPR/Cas based system taught by Xi et al. to down-regulate or eliminate expression of any plant endogenous gene including FAE1 gene et al. to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Furthermore, given Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season; and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations 
Applicant traverses the rejection in the papers filed January 20, 2021.
12-B.	Applicant’s arguments: Applicant primarily argues that amendment to claims should overcome the rejection.  While it is noted that Applicant does not dispute the teachings of cited prior art references, however, it is also noted that the Applicant argues without reasoning that cited references alone or in combination fail to teach or suggest Applicant’s claimed invention (response, last two paragraph at page 10 through first paragraph at page 11).
12-C.	Response to Applicant’s arguments:  Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
In response to Applicant’s arguments, it is important to note that following:  
(i) Roscoe et al. rapeseed, Puttick et al. Camelina, or Sedbrook et al. Pennycress are all members of the Brasssicaceae oil seed crops.  Likewise, Belide et al. Arabidopsis is model plant species for studying plant biology, and also belonging to the family Brasssicaceae. There should be no dispute about these teachings.

(iii) Sedbrook et al. clearly teach that that pennycress has high level of erucic acid (22:1) which confers poor cold flow properties to biodiesel (a biofuel) and FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties) resulting in high oleic acid.  There should be no dispute about these teachings.
Given (i) Roscoe et al. teach that mutations in endogenous FAE1 gene coding sequence results in loss of FAE1 protein activity which results in significant drop in erucic acid (22:1); (ii) Puttick et al. teach that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1), and significant increase in oleic acid (18:1 Δ9), linoleic acid (18:2 Δ9, 12), and linolenic acid (18:3); (iii) Belide et al. teach that that inhibiting or down-regulating expression of endogenous FAE1 gene results in significant drop in eicosenoic acid (20:1) and erucic acid (22:1), and significant increase in oleic acid (18:1 Δ9), and linolenic acid (18:3); (iv) Roscoe et al. or Puttick et al. clearly teach there is urgent need to inhibit expression of FAE1 gene expression in oilseed crops to make them suitable for feedstock and other industrial applications; and (v) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season, and loss-of-function mutations in endogenous FAE1 gene would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have OBVIOUSLY TRIED to suppresses or reduces the expression of an endogenous Pennycress plant FAE1 gene, using any known gene suppression techniques that were routinely used in the related art as 
It is important to note that present obviousness analysis on the Applicant’s claimed invention is also based on the rationale “obvious to try”. Also, see MPEP 2143 [R-08.2017] Part E (example 3) which states:
“The Federal Circuit’s decision in In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), affirmed the Office’s determination in Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007) that the claims in question, directed to an isolated nucleic acid molecule, would have been obvious over the prior art applied. The claim stated that the nucleic acid encoded a particular polypeptide. The encoded polypeptide was identified in the claim by its partially specified sequence, and by its ability to bind to a specified protein. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A prior art patent to Valiante taught the polypeptide encoded by the claimed nucleic acid, but did not discloseeither the sequence of the polypeptide, or the claimed isolated nucleic acid molecule. However, Valiante did disclose that by employing conventional methods such as those disclosed by a prior art laboratory manual by Sambrook, the sequence of the polypeptide could be determined, and the nucleic acid molecule could be isolated. In view of Valiante’s disclosure of the polypeptide, and of routine prior art methods for sequencing the polypeptide and isolating the nucleic acid molecule, the Board found that a person of ordinary skill in the art would have had a reasonable expectation that a nucleic acid molecule within the claimed scope could have been successfully obtained. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Relying on In re Deuel, 51 F.3d 1552, 34 USPQ2d 1210 (Fed. Cir. 1995), appellant argued that it was improper for the Office to use the polypeptide of the Valiante patent together with the methods described in Sambrook to reject a claim drawn to a specific nucleic acid molecule without providing a reference showing or suggesting a structurally similar nucleic acid molecule. Citing KSR, the Board stated that "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The Board noted that the problem facing those in the art was to isolate a specific nucleic acid, and there were a limited number of methods available to do so. The Board concluded that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful. Thus, isolating the specific nucleic acid molecule claimed was "the product not of innovation but of ordinary skill and common sense."
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Board’s reasoning was substantially adopted by the Federal Circuit. However, it is important to note that in the Kubin decision, the Federal Circuit held that "the Supreme Court in KSR unambiguously discredited" the Federal Circuit’s decision in Deuel, insofar as it "implies the obviousness inquiry cannot consider that the combination of the claim’s constituent elements was ‘obvious to try.’" Kubin, 561 F.3d at 1358, 90 USPQ2d at 1422. Instead, Kubin stated that KSR "resurrects" the Federal Circuit’s own wisdom in O’Farrell, in which "to differentiate between proper and improper applications of ‘obvious to try,’" the Federal Circuit "outlined two classes of situations where ‘obvious to try’ is erroneously equated with obviousness under § 103." Kubin, 561 F.3d at 1359, 90 USPQ2d at 1423. These two classes of situations are: (1) when what would have been "obvious to try" would have been to vary all parameters or try each of Id. (citing In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir.)).”

It may be noted that obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness.  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above to arrive with a reasonable expectation of success and without any surprising results.
It is further important to note that KSR forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, -- USPQ2d --, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
It is thus maintained that given Sedbrook et al. teach (i) pennycress is an excellent candidate for domestication as a new oilseed crop species due to its cold tolerance and short growing season; and (ii) FAE1 is an attractive targets for mutagenesis in pennycress since loss-of-function mutations would reduce the amounts of erucic acid (unpalatable; poor cold-flow properties in biofuel application) resulting in high oleic acid, it would have been obvious and within the scope of an ordinary skill in the art to have inhibited expression of endogenous FAE1 gene expression by using any gene editing techniques, including one taught by Xi et al. that were widely known and used prior to the earliest filing date of the claimed invention on Claver et al. FAE1 coding sequence to arrive at the instantly claimed invention with a reasonable expectation of success and 
It is also important to note that the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
It is important to note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
Applicant’s attention is also specifically drawn to MPEP 716.02(c) II which says:
“EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535 , 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.)”
Applicant’s attention is also specifically drawn to MPEP 716.02(c) I which says:
“Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) (Claims were directed to a display/memory device which was prima facie obvious over the prior art. The court found that a higher memory margin and lower operating voltage would have been expected properties of the claimed device, and that a higher memory margin appears to be the most significant improvement for a memory device. Although applicant presented evidence of unexpected properties with regard to lower peak discharge current and higher luminous efficiency, these properties were not shown to have a significance equal to or greater than that of the expected higher memory margin and lower operating voltage. The court held the evidence of nonobviousness was not sufficient to rebut the evidence of obviousness.); In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (Evidence of improved feed efficiency in steers was not sufficient to rebut prima facie case of obviousness based on prior art which specifically taught the use of compound X537A to enhance weight gain in animals because the evidence did not show that a significant aspect of the claimed invention would have been unexpected.).”
In the instant, one of ordinary skill in the art one of ordinary skill in the art would have obviously arrived at the Applicant’s invention as discussed above by combining the cited art to arrive with a reasonable expectation of success and without any surprising results.
Thus, it is maintained that the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Accordingly, the rejection is maintained.

13.	Claims 63, 66, 68, 71, 72, 73, 79, 81, 83, 85 and 87 remain, and newly added claims 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Roscoe et al. (FEBS Letters., 492:107-111; 2001), Puttick et al. (WO 2013/112578; Published August 1, 2013), Belide et al. Xi et al. (Molecular Plant., 6(6):1975-1983; Published November 2013), Sedbrook et al. (Plant Science, 227:122-132, 2014) and Claver et al. (NCBI, GenBank Sequence accession NO: KT223025.1, pages 1-2; Published November 29, 2015) as applied to claims 63, 66, 71, 72, 79, 81, 83, 85 and 87 and newly added claims 89-92 above, and further in view of Wu et al. (Theor Appl Genet, 116:491-499, 2008) for the reasons of record stated in the Office action mailed September 23, 2020.  
	Roscoe et al. teachings are taught as supra.
Puttick et al. teachings are taught as supra.
Belide et al. teachings are taught as supra.
Xi et al. teachings are taught as supra.
Sedbrook et al. teachings are taught as supra
Claver et al. teachings are taught as supra
Roscoe et al., Puttick et al., Belide et al., Xi et al., Sedbrook et al., or  Claver et al. do not teach that FAE1 coding sequence comprise a 4 base pair deletion as set forth in SEQ ID NO: 3, or comprising a single base-pair adenine (‘A’) insertion as set forth in SEQ ID NO: 5.
	Wu et al. teach that zero erucic acid trait of rapeseed (Brassica napus) results from a deletion of four base pairs in the FAE1 1 gene.  The reference further teach that a four base deletion in coding sequence of FAE1 gene leads to a frameshift mutation and a premature stop of the translation, resulting in truncated protein with no FAE1 activity. See in particular, abstract, page 491; table 1; Figures 1-5; materials and methods, results, discussion, pages 492-498.
Given inhibiting or knocking out of FEA1 protein activity is the ultimate goal in reducing erucic acid in oilseed crop, it would have been obvious and within the scope of an ordinary skill in 
13-A.	Applicant’s arguments: Applicant primarily argues that amendment to claims should overcome the rejection.  While Applicant does not dispute the teachings of cited prior art references, however it is also noted that the Applicant argues without reasoning that cited references alone or in combination fail to teach or suggest Applicant’s claimed invention (response, last paragraph at page 11 through first paragraph at page 12).
13.B.	Response to Applicant’s arguments:  Applicant’s arguments are carefully considered but are deemed to be unpersuasive for the same reasons as discussed detail in item 12-C above.
Conclusion
14.	Claims 63, 66, 68, 71, 72, 73, 79, 81, 83, 85, 87 remain, and newly added claims 89-92 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).





/VINOD KUMAR/Primary Examiner, Art Unit 1663